


Exhibit 10.37

 

TRAVELERS

RESTRICTED STOCK UNIT AWARD NOTIFICATION AND AGREEMENT

(for Management Committee Member Executing Non-Compete)

 

(This award must be accepted within 90 days after the Grant Date shown below or
it will be forfeited. Refer below to Section 13.)

 

Participant:   “NAME”

 

Grant Date:

 

“GRANT DATE”

 

 

 

 

 

Number of Award Shares:   “GRANTED”

 

Scheduled
Settlement
Date:

 

3 years from Grant Date

 

1.                                      Grant of Restricted Stock Units. This
restricted stock unit award (“Award”) is granted pursuant to The Travelers
Companies, Inc. 2014 Stock Incentive Plan, as it may be amended from time to
time (the “Plan”), by The Travelers Companies, Inc. (the “Company”) to you (the
“Participant”) as an employee of the Company or an affiliate of the Company
(together, the “Travelers Group”). The Company hereby grants to the Participant
as of the Grant Date an award (“Award”) consisting of a right to receive the
number of shares set forth above (“Award Shares”) of the Company’s common stock,
no par value (“Common Stock”), pursuant to the Plan, as it may be amended from
time to time, and subject to the terms, conditions, and restrictions set forth
herein.

 

2.                                      Terms and Conditions. The terms,
conditions, and restrictions applicable to the Award are specified in the Plan
and this grant notification and agreement, including Exhibit A (the “Award
Agreement”). The terms, conditions and restrictions in the Plan include, but are
not limited to, provisions relating to amendment, cancellation, and settlement,
all of which are hereby incorporated by reference into this Award Agreement to
the extent not otherwise set forth herein.

 

By accepting the Award, the Participant acknowledges receipt of the prospectus
dated February 3, 2015 and any applicable prospectus supplement thereto
(together, the “Prospectus”) and that he or she has read and understands the
Prospectus.

 

The Participant understands that this Award is granted pursuant to the terms of
a Non-Competition Agreement by and among the Participant, the Company, and The
Travelers Indemnity Company (the “Non-Competition Agreement”); that all other
incentive awards are entirely discretionary; and that no right to receive an
award exists absent a prior written agreement with the Company to the contrary.
The Participant also understands that the value that may be realized, if any,
from the Award is contingent and depends on the future market price of the
Common Stock, among other factors. Thus, the Participant understands that
(a) any monetary value assigned to the Award in any communication regarding the
Award is contingent, hypothetical, or for illustrative purposes only, and does
not express or imply any promise or intent by the Company to deliver, directly
or indirectly, any certain or determinable cash value to the Participant; and
(b) receipt of the Award or any incentive award in the past is neither an
indication nor a guarantee that an incentive award of any type or amount will be
made to the Participant in the future. The Participant shall have no rights as a
stockholder of the Company with respect to any shares covered by the Award
unless and until the Award is settled in shares of Common Stock.

 

The Participant shall have no rights as a stockholder of the Company with
respect to any shares covered by the Award unless and until the Award is settled
in shares of Common Stock; provided, however, that if the Company pays cash
dividends on its shares while the Award is outstanding, the Participant shall be
entitled to receive corresponding dividend equivalent cash payments based on the
number of shares underlying the Award at the time when such regular cash
dividends are paid.

 

3.                                      Fully Vested; Forfeiture and Recapture
Right. The Award is fully vested on the Grant Date.  Notwithstanding the
foregoing or any provision of this Award Agreement, the Plan or the Prospectus
to the contrary, any amounts, benefits, and awards under this Award Agreement
shall be subject to forfeiture and recapture by the Company pursuant to the
Non-Competition Agreement.  Further, except to the extent prohibited by law, an
outstanding Award may be forfeited, and the compensatory value received under
the Award may be subject to recoupment by the Company, in accordance with the
policies

 

1

--------------------------------------------------------------------------------


 

of the Company in effect from time to time with respect to forfeiture and
recoupment of bonus payments, retention awards, cash or stock-based incentive
compensation or awards, or similar forms of compensation, and the terms of any
such policy, while it is in effect, are incorporated herein by reference. Such
forfeiture, recapture and recoupment rights shall not limit or modify the
Company’s rights and remedies with respect to this Award Agreement or any other
agreement between the Participant and the Company and/or other member of the
Travelers Group.

 

4.                                      Settlement of Award.  Subject to the
terms of the Non-Competition Agreement, the Company shall deliver to the
Participant a number of shares of Common Stock equal to the number of Award
Shares on the following dates:  (a) if the Scheduled Settlement Date identified
above occurs prior to the Participant’s Separation Date, delivery of such shares
shall be on the Scheduled Settlement Date or as soon as administratively
practicable (but not later than ninety (90) days) thereafter; and (b) if the
Participant’s Separation Date occurs prior to the Scheduled Settlement Date,
delivery of such shares shall be on the applicable date described in Exhibit A
or as soon as administratively practicable (but not later than 90 days)
thereafter.  For purposes of this Agreement, “Separation Date” shall mean the
date of the Participant’s “separation from service” with the Company within the
meaning of Section 409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as
amended (the “Code”), and the regulations and guidance thereunder.  The number
of shares of Common Stock delivered to the Participant shall be reduced by a
number of shares of Common Stock having a Fair Market Value on the date of
delivery equal to the tax withholding obligation (including any applicable
employment taxes due in connection with the vesting of the Award on or prior to
the settlement date), unless the Plan administrator is notified in advance of
the Award settlement (or the Award vesting, if applicable) and the Participant
elects another method for tax withholding.

 

5.                                      Acceptance of Exhibit A - Award Rules.
The Participant agrees to be bound by the terms of the Award Rules set forth in
Exhibit A (“Award Rules”).

 

6.                                      Consent to Electronic Delivery. In lieu
of receiving documents in paper format, the Participant agrees, to the fullest
extent permitted by law, to accept electronic delivery of any documents that the
Company desires or may be required to deliver (including, but not limited to,
prospectuses, prospectus supplements, grant or award notifications and
agreements, account statements, annual and quarterly reports, and all other
agreements, forms and communications) in connection with this and any other
prior or future incentive award or program made or offered by the Company or its
predecessors or successors. Electronic delivery of a document to the Participant
may be via a Company e-mail system or by reference to a location on a Company
intranet site to which the Participant has access.

 

7.                                      Administration. The Company’s
Compensation Committee or its designee administers the Plan and this Award
Agreement and has the authority to interpret any ambiguous or inconsistent terms
in its sole discretion.  The Participant’s rights under this Award Agreement are
expressly subject to the terms and conditions of the Plan and to any guidelines
the Compensation Committee or its designee adopts from time to time.  The
interpretation and construction by the Compensation Committee or its designee of
the Plan and this Award Agreement, and such rules and regulations as the
Compensation Committee or its designee may adopt for purposes of administering
the Plan and this Award Agreement, will be final and binding upon the
Participant.

 

8.                                      Entire
Agreement/Amendment/Survival/Assignment. The terms, conditions and restrictions
set forth in the Plan, this Award Agreement and the Non-Competition Agreement
constitute the entire understanding between the parties hereto regarding the
Award and supersede all previous written, oral, or implied understandings
between the parties hereto about the subject matter hereof. This Award Agreement
may be amended by a subsequent writing (including e-mail or electronic form)
agreed to between the Company and the Participant. Section headings herein are
for convenience only and have no effect on the interpretation of this Award
Agreement. The provisions of the Award Agreement that are intended to survive
the Separation Date of a Participant shall survive such date. The Company may
assign this Award Agreement and its rights and obligations hereunder to any
current or future member of the Travelers Group.

 

9.                                      No Right to Employment. The Participant
agrees that nothing in this Award Agreement constitutes a contract of employment
with the Travelers Group for a fixed duration of time. The employment
relationship is “at will,” which affords the Participant or the Travelers Group
the right to

 

2

--------------------------------------------------------------------------------


 

terminate the relationship at any time for any reason or no reason not otherwise
prohibited by applicable law. The Travelers Group retains the right to decrease
the Participant’s compensation and/or benefits, transfer or demote the
Participant or otherwise change the terms or conditions of the Participant’s
employment with the Travelers Group. The Award granted hereunder will not form
part of the Participant’s regular employment compensation and will not be
considered in calculating any statutory benefits or severance pay due to the
Participant.

 

10.                               No Limitation on the Company’s Rights.  The
Participant agrees that nothing in this Award Agreement shall in any way affect
the Company’s right or power to make adjustments, reclassifications or changes
in its capital or business structure or to merge, consolidate, reincorporate,
dissolve, liquidate or sell or transfer all or any part of its business or
assets.

 

11.                               Transfer Restrictions. The Participant may not
sell, assign, transfer, pledge, encumber or otherwise alienate, hypothecate or
dispose of the Award or his or her right hereunder to receive any Award Shares,
except as otherwise provided in the Prospectus.

 

12.                               Conflict. In the event of a conflict between
the Plan and the Award Agreement the Plan terms shall govern.

 

13.                               Acceptance and Agreement by the Participant;
Forfeiture upon Failure to Accept. By accepting this Award, the Participant
agrees to be bound by the terms, conditions, and restrictions set forth in the
Plan, this Award Agreement, the Non-Competition Agreement and the Travelers
Group’s policies, as in effect from time to time, relating to the Plan.  The
Participant’s rights under the Award will lapse ninety (90) days from the Grant
Date, and the Award will be forfeited on such date if the Participant does not
accept the Award Agreement by such date. For the avoidance of doubt, the
Participant’s failure to accept the Award Agreement shall not affect his or her
continuing obligations under any other agreement between any member(s) of the
Travelers Group and the Participant.

 

14.                               Waiver; Cumulative Rights.  The Company’s
failure or delay to require performance by the Participant of any provision of
this Award Agreement will not affect its right to require performance of such
provision unless and until the Company has waived such performance in writing. 
Each right under this Award Agreement is cumulative and may be exercised in part
or in whole from time to time.

 

15.                               Governing Law and Forum for Disputes. The
Award Agreement shall be legally binding and shall be executed and construed and
its provisions enforced and administered in accordance with the laws of the
State of Minnesota.  The jurisdiction and venue for any disputes arising under,
or any action brought to enforce (or otherwise relating to), this Agreement will
be exclusively in the courts in the State of Minnesota, City and County of St.
Paul, including the Federal Courts located therein (should Federal jurisdiction
exist).  The parties consent to and submit to the personal jurisdiction and
venue of courts of Minnesota and irrevocably waive any claim or argument that
the courts in Minnesota are an inconvenient forum.  The Participant agrees to
accept service of any court filings and process by delivery to his or her most
current home address on record with the Travelers Group via first class mail or
other nationally recognized overnight delivery provider, or by any third party
regularly engaged in the service of process.  As consideration for and by
accepting the Award, the Participant agrees that the Governing Law and Forum for
Disputes provision of this Section 15 shall supersede any governing law, forum
or similar provisions contained or referenced in any prior equity award made by
the Company to the Participant, and, accordingly, such prior equity award shall
become subject to the terms and conditions of the Governing Law and Forum for
Disputes provisions of this Section 15.

 

16.                               Section 409A Compliance. This Award Agreement
is intended to satisfy the requirements of Code Section 409A and should be
interpreted and applied in a manner consistent with such requirements, including
the regulations and other guidance issued under Code Section 409A.  If any
amount shall be payable with respect to the Award hereunder as a result of a
Participant’s “separation from service” at such time as the Participant is a
“specified employee” and such amount is subject to the provisions of Code
Section 409A, then notwithstanding any other provision of this Award Agreement,
no payment shall be made, except as permitted under Code Section 409A, prior to
the date that is six (6) months following the Participant’s separation from
service (or the date of his or her earlier death). The Company may adopt a
specified employee policy that will apply to identify the specified employees
for all

 

3

--------------------------------------------------------------------------------


 

deferred compensation plans subject to Code Section 409A; otherwise, specified
employees will be identified using the default standards contained in the
regulations under Code Section 409A.

 

17.                               Personal Data. The Participant understands
that the Company and other members of the Travelers Group hold certain personal
information about the Participant, which may include, without limitation,
information such as his or her name, home address, telephone number, gender,
date of birth, salary, nationality, job title, social insurance number or other
such tax identity number and details of all Awards or other entitlement to
shares of common stock awarded, cancelled, exercised, vested, unvested or
outstanding in his or her favor (“Personal Data”).

 

The Participant understands that in order for the Company to process the
Participant’s Award and maintain a record of Award Shares under the Plan, the
Company shall collect, use, transfer and disclose Personal Data within the
Travelers Group electronically or otherwise, as necessary for the implementation
and administration of the Plan including, in the case of a social insurance
number, for income reporting purposes as required by law. The Participant
further understands that the Company may transfer Personal Data, electronically
or otherwise, to third parties, including but not limited to such third parties
as outside tax, accounting, technical and legal consultants when such third
parties are assisting the Company or other members of the Travelers Group in the
implementation and administration of the Plan. The Participant understands that
such recipients may be located within the jurisdiction of residence of the
Participant, or within the United States or elsewhere and are subject to the
legal requirements in those jurisdictions applicable to those organizations, for
example, lawful requirements to disclose personal information such as the
Personal Data to government authorities in those countries. The Participant
understands that the employees of the Travelers Group and third parties
performing work related to the implementation and administration of the Plan
shall have access to the Personal Data as is necessary to fulfill their duties
related to the implementation and administration of the Plan. By accepting the
Award, the Participant consents, to the fullest extent permitted by law, to the
collection, use, transfer and disclosure, electronically or otherwise, of his or
her Personal Data by or to such entities for such purposes and the Participant
accepts that this may involve the transfer of Personal Data to a country which
may not have the same level of data protection law as the country in which this
Award Agreement is executed. The Participant confirms that if the Participant
has provided or, in the future, will provide Personal Data concerning third
parties including beneficiaries, the Participant has the consent of such third
party to provide their Personal Data to the Travelers Group for the same
purposes.

 

The Participant understands that he or she may, at any time, request to review
the Personal Data and require any necessary amendments to it by contacting the
Company in writing. Additionally, the Participant may always elect to forgo
participation in the Plan or any other award program.

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

AWARD RULES

TO TRAVELERS’ RESTRICTED STOCK UNIT AWARD NOTIFICATION AND AGREEMENT

 

References to “you” or “your” are to the Participant. “Separation Date” has the
meaning described in Section 4 of the Award Agreement.

 

The provisions in the chart below apply to the Award.

 

If You:

 

Here’s What Happens to Your Award:

 

 

 

Separate from service

 

Subject to the terms of the Non-Competition Agreement, Award Shares will be
issued and distributed to you upon the earlier of (a) six (6) months after your
Separation Date or (b) the Scheduled Settlement Date.

 

 

 

Take an approved personal leave of absence approved by the Company under its
Personal Leave Policy, family leave, medical leave, dependent care leave,
military leave, or other statutory leave of absence or notice leave (including,
without limitation, “garden leave”, but not including any period corresponding
to pay in lieu of notice, severance pay or other monies on account of the
cessation of your employment)

 

If you remain employed within the Travelers Group during your leave of absence
and up to and including the Scheduled Settlement Date, your Award Shares will be
issued and distributed to you on the Scheduled Settlement Date. If your
Separation Date occurs during the leave for any reason, the provisions
applicable to separation from service will apply.

 

 

 

Die prior to your Separation Date or after your Separation Date and while your
Award is outstanding

 

Award Shares will be issued and distributed to your estate upon your death.

 

5

--------------------------------------------------------------------------------
